Mr. Justice Crockett delivered the following concurring opinion, in which Mr. Chief Justice Sawyer concurred:
We concur in the judgment on the ground that the plaintiff acquired the legal title to the property before the defendant attempted to reach it by his attachment; and if the defendant, by means of his judgment, execution, sale, and Sheriff’s deed, acquired any title as against the plaintiff, it was only an equity, to be enforced by appropriate proceedings in a Court of equity, and there were no such proceedings in this case.